DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are presented for examination.
Claims 1-8 are rejected.
Claim 9 is objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-9, in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “units”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1-9 recite the limitation “…an adjacent second lane…”, “…the second lane…” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required.     
          Claim 9 recites, lines 4-5, the limitation “…the vanishing point…” causing ambiguity, vagueness, and indefiniteness. Appropriate correction is required. 
          
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiki et al. (US Pub. No.: 2017/0203764 A1: hereinafter “Fujiki”).

          Consider claim 1:
                   Fujiki teaches a vehicle control device (See Fujiki, e.g., “In assisting merging vehicles on the road, a own vehicle is accelerated to target speed on a first lane. The own vehicle accelerated to the target speed is caused to change a travel lane from the first lane into a second lane. A distance A from the own vehicle to a reference position is acquired in the first lane, and speed of the own vehicle is also acquired…” of Abstract, ¶ [0007]-¶ [0009], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71), comprising: a lane change assist control unit (e.g., “…The merging assistance device 1 performs an operation of assisting the own vehicle in merging into a merging target lane from a merge lane…” of Fig. 1 elements 1-5) configured to assist a lane change of a host vehicle into an adjacent second lane when a first lane in which the host vehicle is currently traveling disappears (See Fujiki, e.g., “the reference sign 67 indicates a merging-section ending point. The merging-section ending point 67 is such a termination point on the merge lane 59…The section from the merging-section starting point 65 to the merging-section ending point 67 is the merging section 71. Lane change from the merge lane 59 into the merging target lane 61 is performed on the merging section 71.…” of ¶ [0038]-¶ [0040], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71); a (See Fujiki, e.g., “…the distance-A acquisition unit 13 acquires the distance A from the position of the own vehicle 57 at this time to the reference position 69. The distance A is a distance on the merge lane 59 and/or the merging target lane 61 in the travelling direction..…” of ¶ [0038]-¶ [0040], ¶ [0065]-¶ [0068], ¶ [0071]-¶ [0074], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71); and a second lane travel speed setting unit configured to set a lane travel speed of the second lane (See Fujiki, e.g., “…the other-vehicle information acquisition unit 29 acquires other-vehicle information. This other-vehicle information includes the speed of another vehicle 63 traveling on the merging target lane 61 at this time and the position of another vehicle 63 at this time..…” of ¶ [0045]-¶ [0050], ¶ [0065]-¶ [0068], ¶ [0071]-¶ [0074], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71), wherein the lane change assist control unit refers to the lane travel speed of the second lane (e.g., “…the speed of another vehicle 63 traveling on the merging target lane 61 at this time and the position of another vehicle 63 at this time..…” of ¶ [0047]), a host vehicle speed (e.g., “…the own-vehicle information acquisition unit 27 acquires own-vehicle information. The own-vehicle information includes the speed v.sub.s0 of the own vehicle 57 at this time and the position P.sub.s0 of the own vehicle 57 at this time…” of ¶ [0045]), and a characteristic including the remaining distance (e.g., “…the distance-A acquisition unit 13 acquires the distance A from the position of the own vehicle 57 at this time to the reference position 69. The distance A is a distance on the merge lane 59 and/or the merging target lane 61 in the travelling direction..…” of ¶ [0065]), and determines whether to continue or cancel the lane change assist control (See Fujiki, e.g., “…when the merging section 71 has not been detected by the search, the processing determination unit 7 determines that the merging section 71 does not exist ahead of the own vehicle 57 and returns the processing to the phase prior to step S1…” of ¶ [0042], ¶ [0045]-¶ [0050], ¶ [0065]-¶ [0068], ¶ [0071]-¶ [0074], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71).

          Consider claim 2:
                   Fujiki teaches everything claimed as implemented above in the rejection of claim 1. In addition, Fujiki teaches wherein the lane change assist control unit determines to cancel the lane change assist control (See Fujiki, e.g., “…when the merging section 71 has not been detected by the search, the processing determination unit 7 determines that the merging section 71 does not exist ahead of the own vehicle 57 and returns the processing to the phase prior to step S1…” of ¶ [0042], ¶ [0045]-¶ [0050], ¶ [0065]-¶ [0068], ¶ [0071]-¶ [0074], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71) with a longer remaining distance in the first lane as the lane travel speed of the second lane becomes higher (See Fujiki, e.g., “…the distance-A acquisition unit 13 acquires the distance A from the position of the own vehicle 57 at this time to the reference position 69. The distance A is a distance on the merge lane 59 and/or the merging target lane 61 in the travelling direction..…” of ¶ [0038]-¶ [0040], ¶ [0065]-¶ [0068], ¶ [0071]-¶ [0074], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71).

Consider claim 3:
                   Fujiki teaches everything claimed as implemented above in the rejection of claim 1. In addition, Fujiki teaches wherein, in a case that another vehicle traveling in the second lane is not detected, the second lane travel speed setting unit sets the lane travel speed of the second lane to a legal speed limit (e.g., “…The target speed v.sub.st may be set as a value which is independent of speed of another vehicle 63. For instance, the target speed v.sub.st may be set on the basis of legally defined parameters such as legal speed limit of the merging target lane 61…” of ¶ [0090]), whereas in a case that the other vehicle is detected, the second lane travel speed setting unit sets the lane travel speed of the second lane in consideration of a speed of the other vehicle (e.g., “…the speed of another vehicle 63 traveling on the merging target lane 61 at this time and the position of another vehicle 63 at this time..…” of ¶ [0047]).

         Consider claim 4:
                   Fujiki teaches everything claimed as implemented above in the rejection of claim 1. In addition, Fujiki teaches wherein, in a case that the remaining distance is less than a limit remaining distance in the characteristic at which the lane change into the second lane is impossible (e.g., “…determines that the merging section 71 does not exist ahead of the own vehicle 57 and returns the processing to the phase prior to step S1…” of ¶ [0065]-¶ [0068]), the lane change assist control unit cancels the lane change assist control, and performs a deceleration control (See Fujiki, e.g., “…when the merging section 71 has not been detected by the search, the processing determination unit 7 determines that the merging section 71 does not exist ahead of the own vehicle 57 and returns the processing to the phase prior to step S1…” of ¶ [0042], ¶ [0045]-¶ [0050], ¶ [0065]-¶ [0068], ¶ [0071]-¶ [0074], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71).

         Consider claim 5:
                   Fujiki teaches everything claimed as implemented above in the rejection of claim 4. In addition, Fujiki teaches wherein, when the lane change assist control is canceled and the deceleration control is performed (e.g., “…determines that the merging section 71 does not exist ahead of the own vehicle 57 and returns the processing to the phase prior to step S1…” of ¶ [0065]-¶ [0068]), the host vehicle is made to stop in accordance with a two-stage deceleration control in which a strong deceleration control is performed after a weak deceleration control See Fujiki, e.g., “…the decelerator 21 decelerates the own vehicle 57, which corresponds to stopping the merging assistance operation… When the merging assistance device 1 stops the merging assistance operation, the merging assistance device 1 decelerates the own vehicle 57…” of ¶ [0079], ¶ [0083], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71).

          Consider claim 6:
                   Fujiki teaches everything claimed as implemented above in the rejection of claim 4. In addition, Fujiki teaches wherein the remaining distance calculation unit calculates the remaining distance on a basis of a captured image captured by an image (See Fujiki, e.g., “…the distance-A acquisition unit 13 acquires the distance A from the position of the own vehicle 57 at this time to the reference position 69. The distance A is a distance on the merge lane 59 and/or the merging target lane 61 in the travelling direction..…” of ¶ [0038]-¶ [0040], ¶ [0065]-¶ [0068], ¶ [0071]-¶ [0074], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71), and calculates the remaining distance using a map in a case that the captured image is not acquirable (See Fujiki, e.g., “The map information includes positional information of respective traffic components such as the merging section 71 and the reference position 69 described below in addition to normal geographic map information. The locator 37 has a function of acquiring positional information of the own vehicle. The locator 37 transmits the positional information of the own vehicle to the merging assistance device 1… of ¶ [0038]-¶ [0040], ¶ [0065]-¶ [0068], ¶ [0071]-¶ [0074], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71).

          Consider claim 7:
                   Fujiki teaches everything claimed as implemented above in the rejection of claim 1. In addition, Fujiki teaches wherein the lane change assist control unit initiates a speed control for the lane change on a condition that a specified operating element is operated (e.g., “…the own-vehicle information acquisition unit 27 acquires own-vehicle information. The own-vehicle information includes the speed v.sub.s0 of the own vehicle 57 at this time and the position P.sub.s0 of the own vehicle 57 at this time…” of ¶ [0045]).

Consider claim 8:
                   Fujiki teaches everything claimed as implemented above in the rejection of claim 1. In addition, Fujiki teaches wherein the characteristic is a characteristic of the remaining distance with respect to the host vehicle speed (See Fujiki, e.g., “…the distance-A acquisition unit 13 acquires the distance A from the position of the own vehicle 57 at this time to the reference position 69. The distance A is a distance on the merge lane 59 and/or the merging target lane 61 in the travelling direction..…” of ¶ [0038]-¶ [0040], ¶ [0065]-¶ [0068], ¶ [0071]-¶ [0074], and Figs. 3-4 steps S1-S34, Fig. 5 elements 59-71), with the lane travel speed of the second lane as a parameter (e.g., “…the own-vehicle information acquisition unit 27 acquires own-vehicle information. The own-vehicle information includes the speed v.sub.s0 of the own vehicle 57 at this time and the position P.sub.s0 of the own vehicle 57 at this time…” of ¶ [0045]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the claimed subject matter of claim 9 is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Rayes (US Pub. No.: 2015/0100216 A1) teaches “Methods and systems for controlling the speed of a host vehicle during an on-ramp merging situation. One method includes identifying a position of an upcoming on-ramp merging with a lane where the host vehicle is currently traveling based on lane markings identified in an image captured by a forward-facing image sensor mounted on the host vehicle, detecting a merging vehicle on the upcoming on-ramp, and determining a speed of the merging vehicle. The method also includes automatically, at a control unit, adjusting a speed of the host vehicle based on the speed of the merging vehicle.”

          FUJII (US Pat. No.: 2018/0345964 A1) teaches “A steering assist apparatus comprises a steering assist control means for performing a lane tracing assist control (LTA) and a lane changing assist control (LCA) and a non-holding determination means for determining whether or not a first non-holding condition that a non-holding duration time is more than or equal to a first time is satisfied and whether or not a second non-holding condition that the non-holding duration time is more than or equal to a second time shorter than the first time is satisfied. The steering assist control means raises a warning when the second non-holding condition becomes satisfied and stops the LTA when the first non-holding condition becomes satisfied while performing the LTA, and raises a Waring when the second non-holding condition becomes satisfied whereas continues the LCA until a completion condition of the LCA becomes satisfied regardless of the non-holding while performing the LCA.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.